DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The following claimed benefit is acknowledged: the instant application, filed 08/18/2021 Claims Priority from Provisional Application 63168116, filed 03/30/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 716 and 722 in Fig. 7.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of claims 2-5 and/or 21-24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
A. Starting at paragraph [0002] including the abstract, all instance of “sin” should read “sine” instead.
B. In paragraphs [0098] line 4 and [0162] line 4, “cosign” should read “cosine” instead.
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: squaring the base quadrant angle before storing the in the second sequence of bits in paragraph [0093]; the base quadrant angle is squared before storing the in the second sequence of bits in paragraph [0156]; the processing circuitry is configured to square the result before storing the in the second sequence of bits in paragraph [0189]. Similar language is also found in paragraphs [0208, 0227, 0246]. It is not clear what is being stored in the cited portions of the specification. Appropriate correction is required.
Claim Objections
Claims 1-24 are objected to because of the following:
A. In claim 1 lines 18-19, “final sin solution” should read “final sine solution” instead. Claim 20 recites the same limitation and is objected to for the same reason. Claims 2-19 inherit the same deficiency as claim 1 by reason of dependence. Claims 21-24 inherit the same deficiency as claim 20 by reason of dependence. Furthermore, all instances of the term “sin” in claims 1-24 should be replace by the term “sine” instead.
B. In claim 2 line 3, “a final sin solution and a final cosine solution” should read “create the final sine solution and the final cosine solution” instead. Claims 3-5 and 21-24 recites a similar limitation and are objected to for the same reason.
C. In claim 12 lines 2-3 “an intermediate sin solution and an intermediate cosine solution” should read “the intermediate sine solution and the intermediate cosine solution” instead. Claim 13 inherit the same deficiency as claim 12 by reason of dependence.
D. In claim 16 lines 2 and 3 “solution to Euler's formula” should read “solution to the Euler's formula” instead. 
E. In claim 18, there are two commas after the term “bits” in line 2. Examiner suggests deleting one of the commas.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “convert the second sequence of bits from a double to a float and store in a first part of a sixty-four bit value”. It is unclear what is being stored in the first part of the sixty-four bit value. For purposes of examination, this is interpreted as storing the float in a first part of a sixty-four bit value. Claim 13 inherit the same deficiency as claim 12 by reason of dependence.
Claim 13 recites “wherein the cosine operations replace the second part of the sixty-four bit value”. It is unclear how it is possible to replace the second part of the sixty-four bit value by cosine operations. For purposes of examination, this is interpreted as wherein an output of the cosine operations replaces the second part of the sixty-four bit value.
Claim 18 recites “storing the in the second sequence of bits” in line 3. This limitation is indefinite because it is incomplete and it is unclear what is being stored. It is unclear whether the result or the squared result is being stored. For purposes of examination, this is interpreted as storing the result in the second sequence of bits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-19 recite an apparatus and, therefore, is a machine. Claims 20-24 recite machine-readable medium.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determine a quadrant of the unit circle for the line”, “replace two least significant bits of the first sequence of bits with an encoding for the quadrant”, “reduce the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits”, “perform sine and cosine operations on a portion of the second sequence of bits to create an intermediate sine solution and an intermediate cosine solution in the base quadrant”, and “use the encoding for the quadrant in the first sequence of bits on the intermediate sine solution and the intermediate cosine solution to create a final sin solution and a final cosine solution in the quadrant”. 
The above limitations are directed to determining the sine and cosine of an input angle which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step “determining”, “replacing”, “reducing”, “performing”, and “using the encoding” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “processing circuitry configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “processing circuitry configured to” language, the claim encompasses manually determining what quadrant of the unit circle the input angle is located, replacing the two least significant bits (LSBs) with two bits representing an encoding of each of the four quadrants, translating the angle to a base quadrant such as the first quadrant, performing sine and cosine operations on the translated angle to generate an intermediate sine and cosine results, and using the intermediate sine and cosine result and the quadrant encoding to generate the final sine and cosine results using trigonometric identities as shown in the table in paragraph [0104] using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a first port for a first lane, the first lane having a width in bits, a second port for a second lane, the second lane having the same width as the first lane, wherein the apparatus is part of a Hybrid Threading Fabric (HTF), wherein the first lane and the second lane are lanes of the HTF, processing circuitry configured to: obtain, from the first port, a first sequence of bits representing an angle of a line from an origin to a unit circle, and output a third sequence of bits representing the final sine solution and the final cosine solution, wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on the second port, and wherein a width of any lane of the HTF is equal to the first sequence of bits. However, the additional elements of “a first port”, “a second port”, and “processing circuitry” were recited at a high-level of generality (i.e., as a generic computer component for receiving the input data, as a generic computer component for outputting the result of the mathematical operation, and as a generic computer component for performing the mathematical operation to generate the result) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. The additional elements of “wherein the apparatus is part of a Hybrid Threading Fabric (HTF), and wherein the first lane and the second lane are lanes of the HTF” does no more than generally link the use of a judicial exception to a particular technological environment or field of use that includes a Hybrid Threading Fabric (HTF). The additional elements of “obtain” and “output” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a first port”, “a second port”, and “processing circuitry” were recited at a high-level of generality (i.e., as a generic computer component for receiving the input data, as a generic computer component for outputting the result of the mathematical operation, and as a generic computer component for performing the mathematical operation to generate the result) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. The additional elements of “wherein the apparatus is part of a Hybrid Threading Fabric (HTF), and wherein the first lane and the second lane are lanes of the HTF” does no more than generally link the use of a judicial exception to a particular technological environment or field of use that includes a Hybrid Threading Fabric (HTF). The additional elements of “obtain” and “output” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “obtaining an input” and “outputting a result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-19 recite further steps and details for determining the sine and cosine of the input angle and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-5, 9-11, 16, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 6 recites the following additional elements: wherein the first lane or the second lane of the HTF connects directly to a tile in the HTF or to a Hybrid Threading Processor (HTP). Claim 7 recites the following additional elements: wherein the HTF is included in a memory-compute device that includes the HTP. Claim 8 recites the following additional elements: wherein the memory-compute device is included in a memory compute node of a compute-near memory system. Claim 12 recites the following additional elements: store the float to a second part of the sixty-four bit value. Claim 13 recites the following additional elements: wherein an output from the sine operations replaces the first part of the sixty-four bit value, and wherein the cosine operations replace the second part of the sixty-four bit value. Claim 14 recites the following additional elements: wherein the processing circuitry includes a hardware block for determining the quadrant. Claim 15 recites the following additional elements: wherein the intermediate sin solution and the intermediate cosine solution in the base quadrant are stored within the third sequence of bits, and wherein the processing circuitry includes a hardware block that accepts the first sequence of bits with the quadrant encoded and the second sequence of bits. Claim 17 recites the following additional elements: produce a result that is stored in the second sequence of bits. Claim 18 recites the following additional elements: storing the result in the second sequence of bits. However, the additional elements of “hardware block” in claims 14 and 15 were recited at a high-level of generality (i.e., as a generic computer component for determining the quadrant, and as a generic computer component for receiving input) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. At most, the additional element of “accepting the first sequence of bits with the quadrant encoded and the second sequence of bits” in claim 15 is merely adding insignificant extra-solution activity. The additional element of “wherein the first lane or the second lane of the HTF connects directly to a tile in the HTF or to a Hybrid Threading Processor (HTP)” in claim 6 does no more than generally link the use of a judicial exception to a particular technological environment or field of use that where the first or second lane of (HTF) is connected to a tile in the HTF or a (HTP). The additional element of “wherein the HTF is included in a memory-compute device that includes the HTP” in claim 7 does no more than generally link the use of a judicial exception to a particular technological environment or field of use where the HTF and HTP are part of a memory-compute device. The additional element of “wherein the memory-compute device is included in a memory compute node of a compute-near memory system” in claim 8 does no more than generally link the use of a judicial exception to a particular technological environment or field of use where the memory-compute device in part of a memory compute node of a compute-near memory system. The additional elements of “store the float to a second part of the sixty-four bit value” in claim 12, “wherein an output from the sine operations replaces the first part of the sixty-four bit value, and wherein the cosine operations replace the second part of the sixty-four bit value” in claim 13, “wherein the intermediate sin solution and the intermediate cosine solution in the base quadrant are stored within the third sequence of bits” in claim 15, “produce a result that is stored in the second sequence of bits” in claim 17, and storing the result in the second sequence of bits” in claim 18 are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “hardware block” in claims 14 and 15 were recited at a high-level of generality (i.e., as a generic computer component for determining the quadrant, and as a generic computer component for receiving input) such that they amount to no more than mere instructions using a generic computer component or merely as tools to implement the abstract idea. At most, the additional element of “accepting the first sequence of bits with the quadrant encoded and the second sequence of bits” in claim 15 is merely adding insignificant extra-solution activity. The additional element of “wherein the first lane or the second lane of the HTF connects directly to a tile in the HTF or to a Hybrid Threading Processor (HTP)” in claim 6 does no more than generally link the use of a judicial exception to a particular technological environment or field of use that where the first or second lane of (HTF) is connected to a tile in the HTF or a (HTP). The additional element of “wherein the HTF is included in a memory-compute device that includes the HTP” in claim 7 does no more than generally link the use of a judicial exception to a particular technological environment or field of use where the HTF and HTP are part of a memory-compute device. The additional element of “wherein the memory-compute device is included in a memory compute node of a compute-near memory system” in claim 8 does no more than generally link the use of a judicial exception to a particular technological environment or field of use where the memory-compute device in part of a memory compute node of a compute-near memory system. The additional elements of “store the float to a second part of the sixty-four bit value” in claim 12, “wherein an output from the sine operations replaces the first part of the sixty-four bit value, and wherein the cosine operations replace the second part of the sixty-four bit value” in claim 13, “wherein the intermediate sin solution and the intermediate cosine solution in the base quadrant are stored within the third sequence of bits” in claim 15, “produce a result that is stored in the second sequence of bits” in claim 17, and storing the result in the second sequence of bits” in claim 18 are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “accepting an input” in claim 15, “storing data” in claims 12, 15, 17 and 18, “replacing the stored data” in claim in claim 13, and “producing a result” in claim 17 are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Hennessy et al. Computer Organization and Design: The Hardware/Software Interface, Fifth Edition chapter 2.2 pages 63-64 which discloses performing arithmetic operations to produce a result, and writing/storing data into registers/memory which would overwrite or replace the previous content of the register/memory location. Accordingly, the claim does not amount to significantly more than the abstract idea.

Regarding claims 20-24, they are directed to a machine-readable medium including instructions that is executed by the processing circuitry of the apparatus of claims 1-5 respectively. All operations executed by the processing circuitry of claims 20-24 would be practiced by the apparatus of claims 1-5 respectively. Claims 1-5 applies equally to claims 20-24 respectively.

Claims 20-24 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. Claims 20-24 do not fall within at least one of the four categories of patent because, the broadest reasonable interpretation of a machine-readable medium or a computer-readable medium (CRM) in view of the state of the art covers signal per se. Thus, in this case, a claim to a machine-readable medium or a CRM is ineligible unless amended to avoid the ineligible signal embodiment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eun (US Patent No. 5,954,787) in view of Ming (US 20070076868 A1), and Brewer (US 20190171604 A1).
Regarding claim 1, Eun teaches an apparatus comprising:
a first port (Eun Figs. 1, 3 first port – input port to 2π modulo operator 11, input unit 31);
a second port (Fig. 3 second port – output port for outputting sin θ and cos θ);
processing circuitry configured to (Eun Fig. 3 processing circuitry – block 31, 33, 34, 35, 36 and 37):
obtain, from the first port, a first sequence of bits representing an angle of a line from an origin to a unit circle (Fig. 1 and col 1 lines 52-54 “first phase signal (θ’) is divided by 2π in a 2π modulo operator 11 and the remainder value is outputted as a second phase signal (θ)” a first sequence of bits representing an angle of a line from an origin to a unit circle - a second phase signal (θ));
determine a quadrant of the unit circle for the line (col 4 lines 12-15 “the first bit group is composed of the most significant bit (MSB) and its adjacent bit or the least significant bit (LSB) and its adjacent bit, for determining a quadrant of a second phase signal θ);
 (Fig. 3 encoding for the quadrant – (0,0), (0,1), (1,0), (1,1) and col 4 lines 12-15 “the first bit group is composed of the most significant bit (MSB) and its adjacent bit or the least significant bit (LSB) and its adjacent bit, for determining a quadrant of a second phase signal θ);
reduce the angle to a base quadrant angle in a second sequence of bits  (col 3 lines 31-43; col 3 lines 44-48; col 62-65 “As shown by the Expressions 1 to 3, sine and cosine function values for phase values of first to fourth quadrants can be determined from the function values for phase values of one quadrant in the sine function or cosine function”; col 4 lines 3-39 “The memory unit 35 comprises a look-up table for storing 2(n-2) number of M-bits sine function values (or cosine) function values) for the phase within the range 0                        
                            ≤
                        
                     θ                        
                            ≤
                        
                     π/2”; base quadrant – 0-π/2 quadrant; second sequence of bits – bit sequence of the angle in the 0-π/2 quadrant);
perform sine and cosine operations on a portion of the second sequence of bits to create an intermediate sine solution and an intermediate cosine solution in the base quadrant (Fig. 4 and 6; col 32-59 “according to the first and second address signals ADDR1 and ADDR2, the sine and cosine function values for the same phase values are read from the memory unit 45 … the first sine function value sin θref outputted from the memory unit 45 during the first half period of the first clock is stored in the second latch 47-3 through the first latch 47-1 and the switch 47-2, and the second sine function value, that is, the first cosine function value cos θref outputted from the memory unit 45 during the second half period of the second clock is stored in the third latch 47-4 through the first latch 47-1 and the switch 47-2”; sine and cosine operations – looking up the sin θref and cos θref function values; portion of the second sequence of bits - bit sequence of the angle in the 0-π/2 quadrant; intermediate sine solution - sin θref; intermediate cosine solution - cos θref);
use the encoding for the quadrant in the first sequence of bits on the intermediate sine solution and the intermediate cosine solution to create a final sin solution and a final cosine solution in the quadrant (Figs. 5-6 and col 6 line 9-67; final sine solution – sin θ output by mux2 63; final cosine solution – cos θ output by the mux4 67); and 
output a third sequence of bits representing the final sine solution and the final cosine solution (Fig. 6 third sequence of bits – bits representing sin θ output by mux2 63 and cos θ output by the mux4 67).
Eun does not explicitly teach a first port for a first lane, the first lane having a width in bits; a second port for a second lane, the second lane having the same width as the first lane; wherein the apparatus is part of a Hybrid Threading Fabric (HTF), and wherein the first lane and the second lane are lanes of the HTF; replace two least significant bits of the first sequence of bits with an encoding for the quadrant; reduce the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on the second port, and wherein a width of any lane of the HTF is equal to the first sequence of bits.
However, on the same field of endeavor, Ming teaches replacing less significant bits of a pixel value comprising a plurality of bits with bits with pixel values of an encrypted image (Ming paragraph [0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun using Ming and generalize the teaching of Ming by replacing the two least significant bits of the input angle with the encoding for the quadrant.
The motivation to do so is to reduce the memory requirement of the memory unit storing the lookup table for the sine/cosine function values (Eun col 1 line 65 to col 2 line 6). As shown in Figs. 1-2 and disclosed in col 1 lines 62-64 of Eun, the θ/θi output of the 2π modulo operator 11 and input for the sine/cos table comprises n bits in the prior art. In comparison to Fig. 3, by replacing two least significant bits for the quadrant encoding only n-2 bits are used are used as input to the sine/cos table, therefore, the memory requirement is reduced from 2n to 2n-2 storage location.
Therefore, the combination of Eun as modified in view of Ming teaches replace two least significant bits of the first sequence of bits with an encoding for the quadrant.
Eun as modified in view of Ming does not explicitly teach a first port for a first lane, the first lane having a width in bits; a second port for a second lane, the second lane having the same width as the first lane; wherein the apparatus is part of a Hybrid Threading Fabric (HTF), and wherein the first lane and the second lane are lanes of the HTF; reduce the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on the second port, and wherein a width of any lane of the HTF is equal to the first sequence of bits.
However, on the same field of endeavor, Brewer discloses a Hybrid Threading Fabric (HTF) that includes a computing circuitry, a first port for a first lane, a second port for a second lane (Fig. 7-9Hybrid Threading Fabric (HTF) - (HTF) cluster 205; paragraph [0249] “FIG. 7 is a detailed block diagram of a representative embodiment of a hybrid threading fabric (HTF) cluster 205”; a first port for a first lane – 270A; second port for a second lane – 270B; paragraph [0293] “As illustrated in FIG. 8 and FIG. 9, the communication lines (or wires) 270 are illustrated as communication lines (or wires) 270A and 270B, such that communication lines (or wires) 270A are the “inputs” (input communication lines (or wires)) feeding data into the input registers 350, and the communication lines (or wires) 270B are the “outputs” (output communication lines (or wires)) moving data from the output registers 380. In a representative embodiment, there are a plurality of sets or busses of communication lines (or wires) 270 into and out of each tile 210, from and to each adjacent tile). Furthermore, Brewer discloses that the first and second port have the same bit width and a width of any lane of the HTF are the same (Brewer paragraph [0311] “Data, typically having a field width of 64 bits, and comprising computed data being transferred from one tile 210 to the next tile 210 in a synchronous domain”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming using Brewer and implement the apparatus of Eun as part of the HTF having a first port for a first lane, and a second port for a second lane having the same bit width such that the input and output for the computation have the same number of bits. Further, generalize the teaching of Brewer such that data including intermediate data have the same number of bits, i.e. 64 bits. 
The motivation to do so is because the HTF circuit allows data to traverse from one tile to another tile without queuing and allows many tiles to be pipelined together to produce a continuous data flow through arithmetic operations [Brewer paragraph [0286]).
Therefore, the combination of Eun as modified in view of Ming and Brewer teaches a first port for a first lane, the first lane having a width in bits; a second port for a second lane, the second lane having the same width as the first lane; and wherein the apparatus is part of a Hybrid Threading Fabric (HTF), and wherein the first lane and the second lane are lanes of the HTF; reduce the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on the second port, and wherein a width of any lane of the HTF is equal to the first sequence of bits.
Regarding claim 2, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. Further, Eun as modified in view of Ming and Brewer teaches
wherein the quadrant is a first quadrant (Eun Fig. 5 first quadrant – quadrant encoded as (0,0)), and wherein, to use the encoding for the quadrant in the first sequence of bits on the intermediate sine solution and the intermediate cosine solution to create a final sine solution and a final cosine solution, the processing circuitry is configured to:
use the intermediate sin solution as the final sine solution (Eun col 6 lines 33-35 “the output value from the second multiplexer 63 is sin θref when the value of (b1, b2) is (0, 0)); and
use the intermediate cosine solution as the final cosine solution (Eun col 6 lines 63-65 “the output value from the fourth multiplexer 67 is cos θref when 65 the value of (b1, b2) is (0, 0)).

Regarding claim 6, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the first lane or the second lane of the HTF connects directly to a tile in the HTF or to a Hybrid Threading Processor (HTP) (Brewer Figs. 7-9 and paragraph [0293] “As illustrated in FIG. 8 and FIG. 9, the communication lines (or wires) 270 are illustrated as communication lines (or wires) 270A and 270B, such that communication lines (or wires) 270A are the “inputs” (input communication lines (or wires)) feeding data into the input registers 350, and the communication lines (or wires) 270B are the “outputs” (output communication lines (or wires)) moving data from the output registers 380. In a representative embodiment, there are a plurality of sets or busses of communication lines (or wires) 270 into and out of each tile 210, from and to each adjacent tile”).

Regarding claim 7, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 6 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the HTF is included in a memory-compute device that includes the HTP (Brewer Figs. 1-3 memory-compute device system 100, 100A, 100B, or 100C; HTP – HTP 300; the HTF 200 is included in the system 100, 100A, 100B, or 100C).

	Regarding claim 8, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 7 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the memory--compute device is included in a memory compute node of a compute-near memory system (Brewer paragraph [0251] “Any of these hybrid computing systems 100 also may be considered a “node”, operating under a single operating system (“OS”), and may be coupled to other such local and remote nodes as well”; compute-near memory system - system-on-a-chip (“SOC”) or “chiplet” configuration in Figs. 1-3).

	Regarding claim 9, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the first sequence of bits is sixty-four bits (Brewer paragraph [0311] “Data, typically having a field width of 64 bits”).

	Regarding claim 14, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the processing circuitry includes a hardware block for determining the quadrant (Fig. 3 and col 4 lines 6-14 “the input unit 31 performs 2π modulo operation for a first digital phase signal θ', generates a
second digital phase signal θ comprising a first bit group of 2 bits … for determining a quadrant of a second phase signal θ” hardware block - input unit 31).

	Regarding claim 15, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. Further, Eun as modified in view of Ming and Brewer teaches wherein the intermediate sin solution and the intermediate cosine solution in the base quadrant are stored within the third sequence of bits (Eun Fig. 6 and col 6 lines 33-35 and 63-65; when b1,bo is 0,0 sine θref is sin θref and cosine θ is cosine θref, therefore the intermediate sine and cosine are stored within the final sine and cosine), and wherein the processing circuitry includes a hardware block that accepts the first sequence of bits with the quadrant encoded and the second sequence of bits to create the final sin solution and the final cosine solution (Eun Fig. 3 hardware block – input unit 31, switching unit 33, and second function value generator 37).
	
Regarding claim 20, Eun teaches
processing circuitry to perform operations comprising (Eun Fig. 3 processing circuitry – block 31, 33, 34, 35, 36 and 37):
obtaining a first sequence of bits representing an angle of a line from an origin to a unit circle (Fig. 1 and col 1 lines 52-54 “first phase signal (θ’) is divided by 2π in a 2π modulo operator 11 and the remainder value is outputted as a second phase signal (θ)” a first sequence of bits representing an angle of a line from an origin to a unit circle - a second phase signal (θ));
determining a quadrant of the unit circle for the line (col 4 lines 12-15 “the first bit group is composed of the most significant bit (MSB) and its adjacent bit or the least significant bit (LSB) and its adjacent bit, for determining a quadrant of a second phase signal θ);
(Fig. 3 encoding for the quadrant – (0,0), (0,1), (1,0), (1,1) and col 4 lines 12-15 “the first bit group is composed of the most significant bit (MSB) and its adjacent bit or the least significant bit (LSB) and its adjacent bit, for determining a quadrant of a second phase signal θ);
reducing the angle to a base quadrant angle in a second sequence of bits  (col 3 lines 31-43; col 3 lines 44-48; col 62-65 “As shown by the Expressions 1 to 3, sine and cosine function values for phase values of first to fourth quadrants can be determined from the function values for phase values of one quadrant in the sine function or cosine function”; col 4 lines 3-39 “The memory unit 35 comprises a look-up table for storing 2(n-2) number of M-bits sine function values (or cosine) function values) for the phase within the range 0                        
                            ≤
                        
                     θ                        
                            ≤
                        
                     π/2”; base quadrant – 0-π/2 quadrant; second sequence of bits – bit sequence of the angle in the 0-π/2 quadrant);
performing sin and cosine operations on a portion of the second sequence of bits to create an intermediate sin solution and an intermediate cosine solution in the base quadrant (Fig. 4 and 6; col 32-59 “according to the first and second address signals ADDR1 and ADDR2, the sine and cosine function values for the same phase values are read from the memory unit 45 … the first sine function value sin θref outputted from the memory unit 45 during the first half period of the first clock is stored in the second latch 47-3 through the first latch 47-1 and the switch 47-2, and the second sine function value, that is, the first cosine function value cos θref outputted from the memory unit 45 during the second half period of the second clock is stored in the third latch 47-4 through the first latch 47-1 and the switch 47-2”; sine and cosine operations – looking up the sin θref and cos θref function values; portion of the second sequence of bits - bit sequence of the angle in the 0-π/2 quadrant; intermediate sine solution - sin θref; intermediate cosine solution - cos θref);
using the encoding for the quadrant in the first sequence of bits on the intermediate sin solution and the intermediate cosine solution to create a final sin solution and a final cosine solution in the quadrant (Figs. 5-6 and col 6 line 9-67; final sine solution – sin θ output by mux2 63; final cosine solution – cos θ output by the mux4 67); and 
outputting a third sequence of bits representing the final sin solution and the final cosine solution (Fig. 6 third sequence of bits – bits representing sin θ output by mux2 63 and cos θ output by the mux4 67).
Eun does not explicitly teach a machine-readable medium including instructions that, when executed by processing circuitry cause the processing circuitry to perform the operations; wherein the processing circuitry is part of a Hybrid Threading Fabric (HTF}, wherein the first sequence of bits is obtained from a first lane of the HTF; replacing two least significant bits of the first sequence of bits with an encoding for the quadrant; reducing the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on a second lane of the HTF, and wherein a width of any lane of the HTF is equal to the first sequence of bits.
However, on the same field of endeavor, Ming teaches replacing less significant bits of a pixel value comprising a plurality of bits with bits with pixel values of an encrypted image (Ming paragraph [0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun using Ming and generalize the teaching of Ming by replacing the two least significant bits of the input angle with the encoding for the quadrant.
The motivation to do so is to reduce the memory requirement of the memory unit storing the lookup table for the sine/cosine function values (Eun col 1 line 65 to col 2 line 6). As shown in Figs. 1-2 and disclosed in col 1 lines 62-64 of Eun, the θ/θi output of the 2π modulo operator 11 and input for the sine/cos table comprises n bits in the prior art. In comparison to Fig. 3, by replacing two least significant bits for the quadrant encoding only n-2 bits are used are used as input to the sine/cos table, therefore, the memory requirement is reduced from 2n to 2n-2 storage location.
Therefore, the combination of Eun as modified in view of Ming teaches replacing two least significant bits of the first sequence of bits with an encoding for the quadrant.
Eun as modified in view of Ming does not explicitly teach a machine-readable medium including instructions that, when executed by processing circuitry cause the processing circuitry to perform the operations; wherein the processing circuitry is part of a Hybrid Threading Fabric (HTF}, wherein the first sequence of bits is obtained from a first lane of the HTF; reducing the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on a second lane of the HTF, and wherein a width of any lane of the HTF is equal to the first sequence of bits.
However, on the same field of endeavor, Brewer discloses a Hybrid Threading Fabric (HTF) that includes a computing circuitry, a first lane for receiving inputs, a second lane as an output (Fig. 7-9 Hybrid Threading Fabric (HTF) - (HTF) cluster 205; paragraph [0249] “FIG. 7 is a detailed block diagram of a representative embodiment of a hybrid threading fabric (HTF) cluster 205”; first lane – 270A; second lane – 270B; paragraph [0293] “As illustrated in FIG. 8 and FIG. 9, the communication lines (or wires) 270 are illustrated as communication lines (or wires) 270A and 270B, such that communication lines (or wires) 270A are the “inputs” (input communication lines (or wires)) feeding data into the input registers 350, and the communication lines (or wires) 270B are the “outputs” (output communication lines (or wires)) moving data from the output registers 380. In a representative embodiment, there are a plurality of sets or busses of communication lines (or wires) 270 into and out of each tile 210, from and to each adjacent tile). Furthermore, Brewer discloses that the first and second port have the same bit width and a width of any lane of the HTF are the same (Brewer paragraph [0311] “Data, typically having a field width of 64 bits, and comprising computed data being transferred from one tile 210 to the next tile 210 in a synchronous domain”). Furthermore, Brewer discloses a non-transitory computer readable medium comprising instructions that performs a method (Brewer paragraphs [0605-0606]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming using Brewer and implement the apparatus of Eun as part of the HTF a first lane for receiving inputs, second lane for outputs having the same bit width such that the input and output for the computation have the same number of bits. Further, generalize the teaching of Brewer such that data including intermediate data have the same number of bits, i.e. 64 bits. Additionally, store the method disclosed by Eun for performing sine and cosine determination in a within a non-transitory computer readable medium for execution by the apparatus.
The motivation to do so is because the HTF circuit allows data to traverse from one tile to another tile without queuing and allows many tiles to be pipelined together to produce a continuous data flow through arithmetic operations [Brewer paragraph [0286]). Further, the motivation to store the method in a non-transitory computer readable medium is to provide a computer-implemented method for determining sine and cosine (Brewer paragraph [0605]).
Therefore, the combination of Eun as modified in view of Ming and Brewer teaches a machine-readable medium including instructions that, when executed by processing circuitry cause the processing circuitry to perform the operations; wherein the processing circuitry is part of a Hybrid Threading Fabric (HTF}, wherein the first sequence of bits is obtained from a first lane of the HTF;  reducing the angle to a base quadrant angle in a second sequence of bits that is a same length as the first sequence of bits; wherein the third sequence of bits is equal to the length of the first sequence of bits, wherein the third sequence of bits is output on a second lane of the HTF, and wherein a width of any lane of the HTF is equal to the first sequence of bits.

Regarding claim 21, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 20 as stated above. Further, Eun as modified in view of Ming and Brewer teaches
wherein the quadrant is a first quadrant (Eun Fig. 5 first quadrant – quadrant encoded as (0,0)), and wherein using the encoding for the quadrant in the first sequence of bits on the intermediate sin solution and the intermediate cosine solution to create a final sin solution and a final cosine solution includes:
using the intermediate sin solution as the final sin solution (Eun col 6 lines 33-35 “the output value from the second multiplexer 63 is sin θref when the value of (b1, b2) is (0, 0)); and
using the intermediate cosine solution as the final cosine solution (Eun col 6 lines 63-65 “the output value from the fourth multiplexer 67 is cos θref when 65 the value of (b1, b2) is (0, 0)).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Ming and Brewer as applied to claim 1 above, and further in view of Tisserand (NPL – “HARDWARE OPERATOR FOR SIMULTANEOUS SINE AND COSINE EVALUATION”).
Regarding claim 10, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. 
Eun as modified in view of Ming and Brewer does not explicitly teach wherein the portion of the second sequence of bits has a length in bits that is one half that of the first sequence of bits.
However, on the same field of endeavor, Tisserand discloses performing sine and cosine evaluation in which the input argument comprising wi bits is decomposed into two parts, the first part being the m most significant bits (MSBs) and the second part being the wi-m least significant bits (LSBs) and performing separate sine and operations on the m MSBs and the wi-m LSBs (Tisserand page 993 section 3.1-3.4). Further, Tisserand discloses that m MSBs and/or the wi-m LSBs are half of the input argument (Tisserand page 994 section 4 wi=12 bits; m=6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming and Brewer using Tisserand and decomposed the reduced angle into a first and second portion having equal size and use the MSBs to access the sine and cosine look up tables.
The motivation to do so is to reduce the size of the look-up table as only 2x/2 entries are required compared to 2x entries (Eun col 1 line 65 to col 2 line 6).
Therefore, the combination of Eun as modified in view of Ming, Brewer and Tisserand teaches wherein the portion of the second sequence of bits has a length in bits that is one half that of the first sequence of bits.

Regarding claim 11, Eun as modified in view of Ming, Brewer and Tisserand teaches all the limitations of claim 10 as stated above. Further, Eun as modified in view of Ming, Brewer and Tisserand teaches wherein the portion of the second sequence of bits is thirty-two bits (Brewer paragraph [0311] half of 64 bits is 32 bits).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Ming and Brewer as applied to claim 1 above, and further in view of Verma (US 2022/0131548 A1).
Regarding claim 16, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. 
Eun as modified in view of Ming and Brewer does not explicitly teach wherein the first sequence of bits is a variable to Euler's formula, and wherein the final sin solution is an imaginary part of a solution to Euler's formula with the variable, and wherein the final cosine solution is a real part of the solution to Euler's formula with the variable.
However, on the same field of endeavor, Verma discloses performing sine and cosine calculations wherein the input is variable to Euler's formula, and wherein a sine solution is an imaginary part of a solution to Euler's formula with the variable, and wherein a cosine solution is a real part of the solution to Euler's formula with the variable (Verma Fig. 6, paragraph [0025, 0048] “FIG. 6 is a graphic diagram plotting a cosine (cos) or real component and a negative sine (-sin) or imaginary component of the DFT coefficients versus N according to the Euler's formula … It is noted that discrete cosine and -sine values may be stored in the memory (e.g., LUT or the like) … Each pair of cosine and -sine values at an index IDX for a given value of N can be stored in a LUT in memory with any desired level of accuracy, in which IDX is used as an index into the LUT to access the corresponding cosine and -sine values”; paragraph [0057] “In one embodiment, the coefficient memory 710 stores both cosine and -sine coefficients for the entire set of N samples.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming and Brewer using Verma and configure the apparatus of Brewer to compute the sine and cosine according to the Euler's formula wherein the cosine (cos) is the real component and a negative sine (-sin) is the imaginary component.
The motivation to do so is to provide a system for performing discrete frequency transforms which uses sine and cosine values (Verma paragraph [0004]) in addition to an apparatus that performs sine and cosine calculation.
Therefore, the combination of Eun as modified in view of Ming, Brewer and Verma teaches wherein the first sequence of bits is a variable to Euler's formula, and wherein the final sin solution is an imaginary part of a solution to Euler's formula with the variable, and wherein the final cosine solution is a real part of the solution to Euler's formula with the variable.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Ming and Brewer as applied to claim 1 above, and further in view of Jeannerod et al. (NPL – “Simultaneous Floating-Point Sine and Cosine for VLIW Integer Processors”), hereinafter Jeannerod.
Regarding claim 17, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. 
Eun as modified in view of Ming and Brewer does not explicitly teach wherein, to reduce the angle to the base quadrant angle in the second sequence of bits, the processing circuitry is configured to subtract the encoded quadrant times ninety degrees from the angle to produce a result that is stored in the second sequence of bits.
	However, on the same field of endeavor, Jeannerod discloses that typical simultaneous sine and cosine computation includes a step of range reduction which computes the reduced angle that belongs to the base quadrant by subtracting the encoded quadrant time 90 degrees from the input angle (Jeannerod page 69 Introduction third paragraph; “the evaluation of any of these functions is decomposed into three steps [4]: range reduction, which computes x*                         
                            ∈
                        
                     [-π/4, π/4] and k                         
                            ∈
                        
                     Z such that x* = x-kπ/2”; reduced angle – x*; encoded quadrant – k; 90 degrees – π/2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming, Brewer using Jeannerod and reduce the input angle to the base quadrant using the formula disclosed by Jeannerod. As discussed, Eun discloses reducing the angle to the base quadrant and Jeannerod discloses the typical step in performing angle reduction to translate the input angle to the base quadrant. Therefore, it would be obvious to perform the angle reduction using the formula disclosed by Jeannerod. The reason to do so is because this is the typical technique of performing the angle range reduction in the art when performing sine and sine evaluation.
	Therefore, the combination of Eun as modified in Ming, Brewer and Jeannerod teaches wherein, to reduce the angle to the base quadrant angle in the second sequence of bits, the processing circuitry is configured to subtract the encoded quadrant times ninety degrees from the angle to produce a result that is stored in the second sequence of bits.
Regarding claim 19, Eun as modified in view of Ming and Brewer teaches all the limitations of claim 1 as stated above. 
Eun as modified in view of Ming and Brewer does not explicitly teach wherein the base quadrant is between negative forty five degrees and forty five degrees inclusive.
However, on the same field of endeavor, Jeannerod discloses that typical simultaneous sine and cosine computation includes a step of range reduction which computes the reduced angle that belongs to the base quadrant wherein the base quadrant is between negative forty five degrees and forty five degrees inclusive (Jeannerod page 69 Introduction third paragraph; “the evaluation of any of these functions is decomposed into three steps [4]: range reduction, which computes x*                         
                            ∈
                        
                     [-π/4, π/4]” where between negative forty five degrees and forty five degrees inclusive - [-π/4, π/4]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Eun in view of Ming, Brewer using Jeannerod and use a base quadrant of between negative forty five degrees and forty five degrees. As discussed, both Eun and Jeannerod discloses reducing the angle to a base quadrant. Therefore, one of ordinary skill in the art could have substituted the base quadrant of 0-90 degrees of Eun for the base quadrant of -45-45 degrees of Jeannerod, and the results of the substitution would have been predictable. The predictable result is translating the input angle to a base quadrant in which the sine and cosine calculations for the reduced angle is evaluated. See MPEP 2141 III(B).
	Therefore, the combination of Eun as modified in Ming, Brewer and Jeannerod teaches wherein the base quadrant is between negative forty five degrees and forty five degrees inclusive.
Allowable Subject Matter
Claims 3-5, 12-13, 18 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 101 and/or 35 U.S.C. 112(b) rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3 “wherein the quadrant is a second quadrant, the processing circuitry is configured to: use a negation of the intermediate cosine solution as the final sin solution; and use a negation of the intermediate sin solution as the final cosine solution”. Claim 4 recites “wherein the quadrant is a third quadrant, the processing circuitry is configured to: use a negation of the intermediate sin solution as the final sin solution; and use the intermediate cosine solution as the final cosine solution”. Claim 5 recites “wherein the quadrant is a fourth quadrant the processing circuitry is configured to: use the intermediate sin solution as the final sin solution; and use a negation of the intermediate cosine solution as the final cosine solution”. Claim 12 recites “convert the second sequence of bits from a double to a float and store in a first part of a sixty-four bit value; store the float to a second part of the sixty-four bit value; perform the sin operations on the first part of the sixty-four bit value; and perform the cosine operations on the second part of the sixty-four bit value”. Claim 18 recites “wherein, to reduce the angle to the base quadrant angle in the second sequence of bits, the processing circuitry is configured to square the result before storing the result in the second sequence of bits”.
None of the prior art reference cited explicitly teach or suggest using a negation of the intermediate cosine solution as the final sin solution; and using a negation of the intermediate sin solution as the final cosine solution when the angle is located in the second quadrant as required by claim 3. In contrast, Eun discloses using the intermediate cosine solution as the final sin solution; and using a negation of the intermediate sin solution as the final cosine solution when the angle is located in the second quadrant. 
Further, none of the prior art reference cited explicitly teach or suggest using a negation of the intermediate sin solution as the final sin solution; and using the intermediate cosine solution as the final cosine solution when the angle is located in the third quadrant as required by claim 4. In contrast,  Eun discloses using a negation of the intermediate sin solution as the final sin solution; and using a negation of the intermediate cosine solution as the final cosine solution when the angle is located in the third quadrant.  
Further, none of the prior art reference cited explicitly teach or suggest using the intermediate sin solution as the final sin solution; and using a negation of the intermediate cosine solution as the final cosine solution when the angle is located in the second quadrant as required by claim 5. In contrast,  Eun discloses using a negation of the intermediate cosine solution as the final sin solution; and using the intermediate sine solution as the final cosine solution when the angle is located in the fourth quadrant.
Further, none of the prior art references cited explicitly teach or suggest converting the second sequence of bits from a double to a float and storing the float in a first part of a sixty-four bit value; store the float to a second part of the sixty-four bit value; performing the sin operations on the first part of the sixty-four bit value; and performing the cosine operations on the second part of the sixty-four bit value as recited in claim 12. Further, none of the prior art references cited explicitly teach or suggests squaring the result when reducing the angle to the base quadrant as required by claim 18. Claims 22-24 recites substantially the same limitations as claims 3-5 respectively and would be allowable for the same reason as claims 3-5 respectively. Claim 13 would also be allowable for at least the same reason as claim 12 by reason of dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al. (US 5276633 A), and Takahashi (US 6009449 A) are related to a method and an apparatus for generating sine and cosine function values which includes using two bits to encode a quadrant on which the input angle is located, generating intermediate sine and cosine and using the quadrant and the intermediate sine and cosine to determine the final sine and cosine values. Further, the table in column 8 of Fox and Fig. 4 of Takahashi are similar to the table in paragraph [0104] of the present application and are also similar to Expressions 1 and 2 of Eun in col 3.
Tsai (US 8392492 B2) related to a method and an apparatus for generating sine and cosine function values. However, Tsai uses an octant with 3 bits for encoding instead of using a quadrant and 2 bits for encoding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182